Drennen, /., dissenting: I respectfully dissent. From the record in this case, it appears that the only reason the petitioner was able to obtain life insurance on his own life from a company whose insurance he was selling, at a net cost to himself of less than the standard premiums, was because the insurance company had contracted to pay him a commission on all its insurance he sold or placed. It does not appear that the insurance company agreed with petitioner that he could buy its insurance at less than the standard price. I therefore believe the amounts here in controversy, whether actually paid to petitioner or simply deducted from the gross premiums he remitted, represent compensation to petitioner, and are therefore taxable income to him. The fact that petitioner may have been a “broker” rather than an “agent” does not change the taxable character of the income or economic benefit received. Withey, /., agrees with this dissent.